Case 4:18-cv-13280-MFL-RSW ECF No. 47, PageID.329 Filed 02/26/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOSHUA ALGER,

      Plaintiff,                                  Case No. 18-cv-13280
                                                  Hon. Matthew F. Leitman
v.

ECF DENTIST, et al.,

     Defendants.
__________________________________________________________________/

 ORDER GRANTING PLAINTIFF’S MOTIONS FOR EXTENSION OF
TIME TO SUPPLEMENT OBJECTIONS (ECF NO. 45 & 46) TO REPORT
            AND RECOMMENDATION (ECF NO. 31.)


      Currently before the Court are Plaintiff Alger’s objections to the Magistrate

Judge’s April 4, 2020 Report and Recommendation (See R&R, ECF No. 31.) On

December 4, 2020, the Court ordered Alger to supplement his objections by

February 1, 2021. (See Order, ECF No. 44.) On February 1, 2021, and February 24,

2021, Plaintiff Alger filed motions for extension of time to supplement these

objections. (ECF Mots., ECF Nos. 45 & 46.) The Court has previously granted two

other motions for extension by the Plaintiff. (See Orders, ECF Nos. 33 & 35.)

Plaintiff’s present motions for extension to supplement his objections are also

GRANTED.
Case 4:18-cv-13280-MFL-RSW ECF No. 47, PageID.330 Filed 02/26/21 Page 2 of 2




      Alger shall file his supplemental brief by no later than March 26, 2021.

Defendant Echols may file a brief responding to Alger’s supplemental brief by April

16, 2021.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: February 26, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 26, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
